Case: 18-10155    Date Filed: 09/10/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10155
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:17-cv-00956-GKS-GJK

LARRY RUMBOUGH,

                                                            Plaintiff-Appellant,

                                  versus

COMENITY CAPITAL BANK, et al.,

                                                                     Defendants,

NATIONAL CONSUMER TELECOM & UTITLITIES EXCHANGE,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 10, 2018)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-10155     Date Filed: 09/10/2018    Page: 2 of 6


      Larry Rumbough, proceeding pro se, appeals the dismissal of his suit

brought under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.,

and the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat.

§ 501, against Equifax Information Services LLC (“Equifax”), Experian

Information Solutions, Inc. (“Experian”), Trans Union, LLC (“Trans Union”), and

the National Consumer Telecom & Utilities Exchange (“NCTUE”). On appeal,

Rumbough argues that the district court should not have applied the claim-splitting

doctrine to his claims against Equifax, Experian, and Trans Union. He argues

further that the district court erred in dismissing his claims against NCTUE for lack

of service. After careful review, we hold that the district court erred in applying

the claim-splitting doctrine to Rumbough’s claim against Equifax. We affirm the

district court’s dismissal with respect to the remaining defendants.

                                          I

      We have adopted a rule against a plaintiff maintaining two separate actions

involving the same subject matter, at the same time, in the same court, against the

same defendant. Vanover v. NCO Fin. Servs., 857 F.3d 833, 840–42 (11th Cir.

2017) (affirming district court’s decision to dismiss a second lawsuit as duplicative

of a prior lawsuit). In Vanover, we called this a rule against “claim-splitting” and

adopted “a two-factor test whereby the court analyzes (1) whether the case

involves the same parties and their privies, and (2) whether separate cases arise


                                          2
               Case: 18-10155     Date Filed: 09/10/2018    Page: 3 of 6


from the same transaction or series of transactions.” Id. at 841–42 (internal

quotation marks, citation omitted). Under this test, lawsuits “arise from the same

transaction” when they are “based on the same nucleus of operative facts.” Id. at

842. A separate lawsuit will only be permitted if it “raises new and independent

claims, not part of the previous transaction, based on the new facts.” Id. (emphasis

omitted) (quoting Hatch v. Boulder Town Council, 471 F.3d 1142, 1150 (10th Cir.

2006)). We further expressed our agreement with the Tenth Circuit’s conclusion

that the test for claim-splitting “is not whether there is finality of judgment, but

whether the first suit, assuming it were final, would preclude the second suit.” Id.

at 841 (quoting Katz v. Gerardi, 655 F.3d 1212, 1218 (10th Cir. 2011)). Here, the

district court correctly dismissed Rumbough’s claims against Experian and Trans

Union for improper claim-splitting. But by failing to account for the Katz-based

preclusion-related aspect of the claim-splitting analysis, the district court erred

with respect to Rumbough’s claims against Equifax.

      Rumbough first filed suit in federal court in July 2016 against Equifax,

Experian, Trans Union, Innovis Data Solutions, and Comenity Capital Bank,

among others—we will call that suit “Rumbough I.” Then, in May 2017, and while

Rumbough I remained pending, Rumbough filed the suit that underlies this

appeal—which we will call “Rumbough II”—against numerous defendants,

including Equifax, Experian, Trans Union, and NCTUE. The record here shows,


                                           3
               Case: 18-10155     Date Filed: 09/10/2018    Page: 4 of 6


the district court concluded, and Rumbough does not dispute, that both suits

concern the same parties and their privies. See Vanover, 857 F.3d at 841–42.

Moreover, an analysis of the pertinent factual allegations found in the complaints

from Rumbough I and Rumbough II reveal that both suits arise from the same

operative facts. See id. at 842. Both complaints essentially allege that a credit line

was opened for Rumbough without his knowledge, that debt was placed on the

card, that false credit information was reported to the three credit agencies, and that

the agencies did nothing to rectify the false reporting, thereby causing Rumbough

harm.

        Rumbough alleged several additional facts in his second complaint, as

follows: (1) he sent additional dispute letters to each of the three agencies at a later

time; (2) Trans Union informed him that it no longer maintained a commercially

available file on him; (3) he filed a complaint against Trans Union, to which Trans

Union responded; and (4) Trans Union’s decision not to maintain his file

constituted a violation of the FDUTPA. None of the additional facts or causes of

action alleged in Rumbough’s second complaint changes the essential nature of his

claims or suggests that his claims do not arise from the same “series of

transactions” as those that he asserted in Rumbough I. See Vanover, 857 F.3d at

841–42. Accordingly, because Rumbough did not raise a “new and independent”




                                           4
               Case: 18-10155     Date Filed: 09/10/2018    Page: 5 of 6


claim, the district court properly dismissed his suit against Trans Union and

Experian for claim-splitting. See id. at 842.

      Yet the record demonstrates that there is merit to Rumbough’s contention

that the court erred in dismissing his claims against Equifax because “only one

case existed against it.” Rumbough filed his May 2017 complaint in Rumbough II

after Equifax had been dismissed from Rumbough I in January 2017. The

Rumbough I court dismissed Rumbough’s claim against Equifax because

Rumbough had failed to effect service within the 90 day period mandated by the

Federal Rules of Civil Procedure. Because Equifax was never properly served, the

Rumbough I court never had jurisdiction over it. See Omni Capital Intern., Ltd. v.

Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987) (“Before a federal court may

exercise personal jurisdiction over a defendant, the procedural requirement of

service of summons must be satisfied.”). Absent jurisdiction, our claim-splitting

rule does not preclude Rumbough’s second suit against Equifax. See Borrero v.

United Healthcare of New York, Inc., 610 F.3d 1296, 1307 (11th Cir. 2010)

(quoting Aquatherm Indus., Inc. v. Fla. Power & Light Co., 84 F.3d 1388, 1392

(11th Cir. 1996)) (“It is well-established that the general rule against splitting

causes of action does not apply when suit is brought in a court that does not have

jurisdiction over all of a plaintiff’s claims.”); see also Restatement (Second) of

Judgments § 25 cmt. e (1982) (“If . . . the court in the first action would clearly not


                                           5
              Case: 18-10155     Date Filed: 09/10/2018    Page: 6 of 6


have had jurisdiction to entertain the omitted theory or ground . . . then a second

action in a competent court presenting the omitted theory or ground should be held

not precluded.”).


                                          II

      The district court held that Rumbough “failed to demonstrate good cause for

his failure to timely serve NCTUE, and the facts and circumstances surrounding

this case do not warrant an extension of time.” But the court didn’t stop there.

Even if Rumbough had effected proper and timely service on NCTUE, the court

proceeded in the alternative to conclude that Rumbough’s “efforts to bring a claim

against NCTUE for its purported violations of the FCRA are weak and disjointed

at best” and that “Rumbough does not specifically state any action or inaction on

behalf of NCTUE that plausibly equates to a FCRA violation.” Id.

      On appeal, Rumbough has completely failed to address the second of these

holdings—that is, Rumbough does not contest the district court’s determination

that he failed to state a claim. “When an appellant fails to challenge properly on

appeal one of the grounds on which the district court based its judgment, he is

deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed. That is the situation here.” Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (internal citation omitted).

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

                                          6